Benham, Judge.
This is an appeal from a judgment of conviction for burglary. OCGA § 16-7-1. Appellant’s sole enumeration of error is that the evidence was insufficient for the jury to have found that he intended to commit a theft in the victim’s dwelling. We disagree with appellant’s assertion and affirm the judgment.
*563Decided December 5, 1988.
Charles G. Wright, Jr., for appellant.
David L. Lomenick, Jr., District Attorney, Scott K. Camp, Assistant District Attorney, for appellee.
The evidence showed that the victim lived in a house with his mother, his brother, and his girl friend; that on the night in question, he was asleep in bed with his girl friend when she woke him up to tell him that she heard someone knocking on the door of the house and then thought she heard someone busting or kicking the door down. The victim got up, checked his brother’s room, and confronted appellant. When the victim asked him what he was doing, appellant identified himself with a false name and said he was looking for someone, but did not say for whom. The victim, who was brandishing a small knife, told appellant to get out; appellant called for his companion, and they left in a vehicle in which a third party was waiting. Someone in the vehicle fired shots at the house as the vehicle left the premises. It was further established that appellant, after knocking several times, had kicked in the locked door of the house to gain entry; that appellant had entered the house without permission; and that a pair of socks was missing from a room in which appellant had been. The evidence was sufficient to sustain the jury’s finding that appellant intended to commit burglary. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Lloyd v. State, 168 Ga. App. 5 (308 SE2d 25) (1983).

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.